NO. 07-05-0153-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 18, 2005

______________________________



MARTIN ZORILLA, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 179
TH
 DISTRICT COURT OF HARRIS COUNTY;



NO. 977,934; HON. J. MICHAEL WILKINSON, PRESIDING

_______________________________



Memorandum Opinion

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant, Martin Zorilla, appeals his conviction for possessing a controlled substance (cocaine) with intent to deliver.  Pursuant to a plea of guilty but without an agreed recommendation from the State as to punishment, the trial court found the evidence substantiated a finding of guilt and sentenced appellant to 40 years in prison and a $150,000 fine.  

Appellant’s counsel filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, wherein she certified that, after diligently searching the record, she concluded that the appeal is without merit.  Along with her brief, appellate counsel attached a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response or brief 
pro se.  
By letter dated August 29, 2005, this court notified appellant, upon his request for additional time to file a 
pro se 
brief, that the deadline for doing so was October 17, 2005.  To date, appellant has neither filed a response, brief, or another request for an extension.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed  several potential areas for appeal.  They involved 1) the adequacy of the indictment, 2) the court’s ruling on appellant’s motion to suppress, 3) the plea including the admonishments, the sufficiency of the evidence, and the pre-sentence investigation, 4) the voluntariness of the plea, 5) ineffective assistance of counsel, and 6) the propriety of the sentence.  Counsel then explained why each argument lacked merit.  

We conducted our own review of the record to assess the accuracy of appellate counsel’s representations and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  Like that of appellate counsel, our review of the record uncovered no arguable error.  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



Brian Quinn 

Do not publish.					          Chief Justice

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).